EXHIBIT 10.1

FORM OF

INDEMNITY AGREEMENT

This Indemnity Agreement (“Agreement”) is made and entered into as of the 6th
day of December, 2007 by and between Encore Bancshares, Inc., a Texas
corporation and registered bank holding company under the Bank Holding Company
Act of 1956, as amended (the “Company”), and [·] (“Indemnitee”).

RECITALS

WHEREAS, Indemnitee is a director and/or officer of the Company and in such
capacity is performing valuable services for the Company and the Company desires
Indemnitee to continue in such capacity and the Indemnitee is willing, under
certain circumstances, to continue in such capacity; and

WHEREAS, Indemnitee may from time to time serve as a director, officer, employee
or agent of other corporations, partnerships, joint ventures, trusts or other
enterprises, entities or plans at the request of the Company to pursue the
Company’s interests; and

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to retain Indemnitee’s services and to provide
indemnification (including advancement of expenses) to Indemnitee against any
and all liabilities asserted against Indemnitee to the fullest extent permitted
by the Texas Business Corporation Act and any other law (including statutory
laws and laws established by judicial decision) of the State of Texas, subject,
however, to 12 U.S.C. § 1828(k) and the rules and regulations promulgated
thereunder (collectively, the “Law”), as the Law presently exists or as may
hereafter be amended from time to time.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, and for certain good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Indemnitee agree as follows:

1. Continued Service. Indemnitee will serve at the will of the Company or under
separate contract, if such exists, as a director and/or officer of the Company
for so long as Indemnitee is duly elected and qualified in accordance with the
bylaws of the Company or until Indemnitee tenders Indemnitee’s written
resignation to the Company. This Agreement shall not be deemed an employment
contract between the Company (or any of its affiliates) and Indemnitee. This
Agreement shall continue is force after Indemnitee has ceased to serve as a
director or officer of the Company.

2. Indemnification. Subject to Section 19, the Company shall indemnify
Indemnitee as follows:

Indemnitee shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Law as the same exist or may hereafter be amended (but,
in the case of any such amendment, only to the extent that such amendment
permits the Company to provide



--------------------------------------------------------------------------------

broader indemnification rights than said law permitted the Company to provide
prior to such amendment), when Indemnitee was, is or is threatened to be made a
named defendant or respondent in a proceeding by reason of the fact that
Indemnitee is or was a director, officer or employee of the Company but only if
it is determined in accordance with Section 5 of this Agreement that Indemnitee:

 

  (a) conducted himself in good faith;

 

  (b) reasonably believed:

 

  (i) in the case of conduct in his official capacity as a director, officer,
employee or agent of the Company, that his conduct was in the Company’s best
interests; and

 

  (ii) in all other cases, that his conduct was at least not opposed to the
Company’s best interests; and

 

  (c) in the case of any criminal proceeding, had no reasonable cause to believe
his conduct was unlawful.

The termination of a proceeding by judgment, order, settlement or conviction, or
on a plea of nolo contendere or its equivalent is not of itself determinative
that Indemnitee did not meet the requirements set forth in this Section 2.

3. Limitation on Indemnification. Except to the extent permitted by Section 4
below, Indemnitee shall not be indemnified under Section 2 above in respect of a
proceeding:

 

  (a) in which Indemnitee is found liable on the basis that personal benefit was
improperly received by him, whether or not the benefit resulted from an action
taken in his official capacity; or

 

  (b) in which Indemnitee is found liable to the Company.

For the purposes hereof, Indemnitee shall be deemed to have been found liable in
respect of any claim, issue or matter only after the Indemnitee shall have been
so adjudged by a court of competent jurisdiction after exhaustion of all appeals
therefrom.

4. Extent of Indemnification. If Indemnitee is entitled to indemnification under
Section 2 of this Agreement, the Company shall indemnify Indemnitee against
judgments, penalties (including excise and similar taxes), fines, settlements
and reasonable expenses actually incurred by Indemnitee in connection with the
proceeding; however, if the Indemnitee is found liable to the Company or is
found liable on the basis that personal benefit was improperly received by
Indemnitee, the indemnification (1) shall be limited to reasonable expenses
actually incurred by Indemnitee in connection with the proceeding, and (2) shall
not be made in any manner in respect of any proceeding in which Indemnitee shall
have been found liable for willful or intentional misconduct in the performance
of Indemnitee’s duty to the Company. The reasonableness of the Indemnitee’s
expenses contemplated in this Section 4 shall be determined in the same manner
that the determination of indemnification is made under Section 5 of this
Agreement.

 

Page 2 of 8



--------------------------------------------------------------------------------

5. Determination of Indemnification.

 

  (a) A determination of whether Indemnitee is entitled to indemnification under
Section 2 of this Agreement shall be made:

 

  (i) by the Board of Directors of the Company by a majority vote of a quorum
consisting of directors who at the time of the vote are not named defendants or
respondents in the proceeding;

 

  (ii) if such a quorum cannot be obtained, by a majority vote of a committee of
the Board of Directors, designated to act in the matter by a majority vote of
all directors, consisting solely of two or more directors who at the time of the
vote are not named defendants or respondents in the proceeding;

 

  (iii) by special legal counsel selected by the Board of Directors or a
committee of the Board of Directors by vote as set forth in paragraphs (a)(i) or
(a)(ii) of this Section 5, or, if such a quorum cannot be obtained and such a
committee cannot be established, by a majority vote of all directors; or

 

  (iv) by the shareholders in a vote that excludes the shares held by directors
who are named defendants or respondents in the proceeding.

 

  (b) The Board of Directors, special legal counsel or shareholders, as the case
may be, shall make such determination of indemnification under paragraph (a) of
this Section 5 in accordance with the following procedure:

 

  (i) Indemnitee may submit to the board of directors a sworn statement of a
Request for Indemnification, substantially in the form of Exhibit A hereto, in
which the Indemnitee requests indemnification from the Company pursuant to this
Agreement and states that he has met the standard of conduct required for
indemnification under Section 2 of this Agreement.

 

  (ii) The Indemnitee’s submission of a Request for Indemnification to the Board
of Directors shall create a rebuttable presumption that the Indemnitee has met
the requirements set forth in Section 2 of this Agreement and, therefore, is
entitled to indemnification thereunder. The directors, special legal counsel or
shareholders, as the case may be, shall determine, within 30 days after
submission of the Request for Indemnification, specifically that the Indemnitee
is so entitled unless they or it possess clear and convincing evidence to rebut
the foregoing presumption, which evidence shall be disclosed to the Indemnitee
with particularity.

 

Page 3 of 8



--------------------------------------------------------------------------------

6. Mandatory Indemnification for Reasonable Expenses upon Successful Defense.
The Company shall indemnify Indemnitee against reasonable expenses incurred by
him in connection with a proceeding in which he is a named defendant or
respondent because he is or was a director or an officer of the Company if he
has been wholly successful, on the merits or otherwise, in the defense of the
proceeding. The reasonableness of the Indemnitee’s expenses contemplated in this
Section 6 shall be determined in any manner set forth in Section 5 of this
Agreement.

7. Advancement of Reasonable Expenses. Reasonable expenses incurred by
Indemnitee who was, is or is threatened to be made a named respondent or
defendant in a proceeding shall be paid or reimbursed by the Company, in advance
of the final disposition of the proceeding, without the determination specified
in Section 5 of this Agreement or the determination as to the reasonableness of
such expenses contemplated in Sections 3 and 6 of this Agreement, within 14 days
after the Company receives from Indemnitee, the Statement of Undertaking,
substantially in the form of Exhibit B hereto, in which (1) Indemnitee shall
state that he believes in good faith that he has met the standard of conduct
necessary for indemnification under Section 2 of this Agreement, and (2) the
Indemnitee, or any other person on behalf of Indemnitee, shall undertake to
repay the amount paid or reimbursed by the Company if it is ultimately
determined that he has not met those requirements or if it is ultimately
determined that the indemnification of Indemnitee against expenses incurred by
him in connection with that proceeding is prohibited by Section 4 of this
Agreement.

8. Insurance. The Company shall purchase and maintain an insurance policy or
policies for the purpose of indemnifying any directors or officers of the
Company to the extent such indemnification is allowed under the Texas Business
Corporation Act. Any such policy or policies shall exclude coverage of liability
for a formal order assessing civil monetary penalties against a director or
officer of the Company. Indemnitee shall be covered by such insurance policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer.

9. Participation in Other Proceedings. Notwithstanding any other provision of
this Agreement, the Company shall promptly pay or reimburse expenses incurred by
Indemnitee in connection with his appearance as a witness or other participation
in a proceeding at a time when he is not a named defendant or respondent in the
proceeding.

10. Nonexclusivity. The right to indemnification and advancement of expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under any statute, bylaw, insurance policy,
agreement, vote of shareholders or disinterested directors or otherwise, both as
to action in his official capacity and as to action in another capacity while
holding such office, and shall continue after Indemnitee has ceased to be a
director or officer and shall inure to the benefit of his heirs, executors and
administrators.

11. Merger, Consolidation or Change of Control. In the event that the Company
shall be a constituent company in a consolidation or merger, whether the Company
is the resulting or surviving company or is absorbed, or if there is a change of
control of the Company, Indemnitee shall stand in the same position under this
Agreement with respect to the resulting, surviving or changed corporation as he
would have with respect to the Company if its separate existence had

 

Page 4 of 8



--------------------------------------------------------------------------------

continued or if there had been no change in the control of the Company. The
obligations of the Company under this Agreement shall be deemed to be assumed by
and shall continue as obligations of the resulting, surviving or changed
corporation, as the case may be.

12. Certain Definitions. For purposes of this Agreement, the following
definitions apply herein:

 

  (a) “affiliate” means, with respect to the Company, any other person or entity
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with the Company;

 

  (b) “change in control” means any change in the ownership of a majority of the
outstanding voting securities of the Company or in the composition of a majority
of the members of the Board of Directors of the Company;

 

  (c) “director” means any person who is or was a director of the Company and
any person who is or was serving at the request of the Company as a director,
officer, partner, venturer, proprietor, trustee, employee, agent, or similar
functionary of another foreign or domestic corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise;

 

  (d) “disinterested director” means a director of the Company who is not and
was not a party to the matter in respect of which indemnification is sought by
Indemnitee;

 

  (e) “expenses” include court costs and attorneys’ fees;

 

  (f) “officer” means any person who is or was an officer of the Company and any
person who is or was serving at the request of the Company as a director,
officer, partner, venturer, proprietor, trustee, employee, agent, or similar
functionary of another foreign or domestic corporation, partnership, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise;

 

  (g) “official capacity”

 

  (i) means when used with respect to a director, the office of director in the
Company; and

 

  (ii) means when used with respect to a person other than a director, the
elective or appointive office in the Company held by the officer or the
employment or agency relationship undertaken by the employee or agent in behalf
of the Company; but

 

  (iii) in both paragraphs (d)(i) and (d)(ii), does not include service for any
other foreign or domestic corporation or any partnership, joint venture, sole
proprietorship, trust, employee benefit plan, or other enterprise; and

 

Page 5 of 8



--------------------------------------------------------------------------------

  (h) “proceeding” means any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative, any appeal in such an action, suit, or proceeding, and any
inquiry or investigation that could lead to such an action, suit, or proceeding.

13. Attorneys’ Fees. In the event that Indemnitee institutes any legal action to
enforce his rights under, or to recover damages for breach of this Agreement,
Indemnitee, if he prevails in whole or in part, shall be entitled to recover
from the Company all attorneys’ fees and disbursements incurred by him.

14. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future state or federal laws, or rules
and regulations promulgated thereunder effective during the term hereof, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be inserted as a
part of this Agreement a provision as similar in terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable, which provision shall be prepared as follows: (1) in the event the
severed provision is declared illegal, invalid or unenforceable by a court of
competent jurisdiction, such court shall have the authority to prepare the
legal, valid and enforceable provision; or (2) in the event the court referred
to in clause (1) above refuses to prepare such a replacement provision, or in
the event the illegal, invalid or enforceable provisions rendered such by any
act or event other than the pronouncement of a court of competent jurisdiction,
the Company and the shareholders, or their representatives, shall promptly meet
and negotiate a substitute provision for the severed provision.

15. Governing Law; Binding Effect.

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to the conflicts of laws provisions
thereof.

 

  (b) This Agreement shall be enforceable by and against the Company, the
Indemnitee and their respective executors, legal representatives,
administrators, heirs, successors and assignees.

16. Entire Agreement; Modification; Survival. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. This Agreement
may be modified only by an instrument in writing signed by both parties hereto.
The provisions of this Agreement shall survive the termination of Indemnitee’s
service as a director and/or officer.

17. Counterparts. This Agreement may be executed by the parties hereto in
multiple counterparts, each of which shall be deemed an original for all
purposes, and all of which together shall constitute one and the same
instrument.

 

Page 6 of 8



--------------------------------------------------------------------------------

18. Notices. Unless otherwise expressly provided herein, all notices, requests,
demands, consents, waivers, instructions, approvals and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or sent by telecopy, telex, telegram, overnight mail or
courier service, or certified or registered mail, postage prepaid, return
receipt requested, addressed as follows:

If to the Company:

Encore Bancshares, Inc.

Nine Greenway Plaza, Suite 1100

Houston, Texas 77046

Attn: Secretary

If to Indemnitee:

[·]

or to such other address or to such other addressees as any party shall have
last designated as its address or addressee by notice to the other party. All
notices and other communications given to any party in accordance with the
provisions of this Agreement shall be deemed to have been given when delivered
or sent to the intended recipient thereof in accordance with the provisions of
this Section 18.

19. Effect of 12 U.S.C. 1828(k). The obligations of the Company and the rights
of Indemnitee under this Agreement shall be subject to 12 U.S.C. 1828(k) and the
rules and regulations promulgated thereunder.

[The remainder of this page intentionally left blank]

 

Page 7 of 8



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement effective as of the date first
above written.

 

COMPANY:

ENCORE BANCSHARES, INC.

By:

 

 

Name:

 

 

Title:

 

 

INDEMNITEE:

By:

 

 

Print Name:

 

 

 

Page 8 of 8



--------------------------------------------------------------------------------

EXHIBIT A

REQUEST FOR INDEMNIFICATION

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I,                                         , after first being duly sworn,
hereby state as follows:

1. This Request for Indemnification is submitted to the Board of Directors of
Encore Bancshares, Inc., a Texas corporation (the “Company”), pursuant to the
Indemnity Agreement dated                         , 2007 (the “Agreement”),
between the Company and the undersigned.

2. I am requesting indemnification from the Company pursuant to the
Indemnification Agreement in connection with the following proceeding:

3. With respect to my conduct that is at issue in this proceeding, I —

(a) conducted myself in good faith;

(b) reasonably believed: (i) in the case of conduct in my official capacity as a
director or an officer of the Company, that my conduct was in the Company’s best
interests; and (ii) in all other cases, that my conduct was at least not opposed
to the Company’s best interests; and

(c) in the case of any criminal proceeding, had no reasonable cause to believe
my conduct was unlawful.

Accordingly, I have met the standard of conduct required for indemnification
under Section 2 of the Agreement.

I have executed this Request for Indemnification on                         ,
        .

 

 

Signature

 

Printed name



--------------------------------------------------------------------------------

Subscribed and sworn to before me on this             day
of                        ,         .

 

 

Notary Public in and for said

State and County

My commission expires:  

 



--------------------------------------------------------------------------------

EXHIBIT B

STATEMENT OF UNDERTAKING

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

I,                                         , after first being duly sworn,
hereby state as follows:

1. This Statement of Undertaking is submitted to the Board of Directors of
Encore Bancshares, Inc., a Texas corporation (the “Company”), pursuant to the
Indemnity Agreement dated                         , 2007 (the “Agreement”),
between the Company and the undersigned.

2. I am requesting from the Company pursuant to the Agreement the advancement of
expenses that I have incurred in connection with the following proceeding:

3. I believe in good faith that I have met the standard of conduct necessary for
indemnification under Section 2 of the Agreement.

i) I undertake to repay the amount paid or reimbursed by the Company if it is
ultimately determined that (i) I have not met the standard of conduct necessary
for indemnification under Section 2 of the Agreement, or (ii) indemnification of
me against expenses that I have incurred in connection with the proceeding is
prohibited by Section 4 of the Agreement.

I have executed this Statement of Undertaking
on                                     ,

 

 

Signature

 

Printed name



--------------------------------------------------------------------------------

Subscribed and sworn to before me on this             day of
                        ,         .

 

 

Notary Public in and for said

State and County

My commission expires:  

 